Name: Council Regulation (EC) No 3096/95 of 22 December 1995 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self- employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: social protection;  migration;  international law;  employment;  family;  labour market
 Date Published: nan

 No L 335/10 [ EN Official Journal of the European Communities 30. 12 . 95 COUNCIL REGULATION (EC) No 3096/95 of 22 December 1995 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to member of their families moving within the Community and Regulation (EEC ) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 THE COUNCIL OF THE EUROPEAN UNION, to 16 of Regulation (EEC) No 1408/71 by agreement between competent authorities, including civil servants and persons treated as such; and to members of their families accompanying them, to benefit from the provisions of Article 22 ( 1 ) ( a ) of Regulation (EEC ) No 1408/71 for any situation in which benefits are required, provided that the stay is for occupational purposes; 4 . Whereas it is necessary, for reasons of simplification and unification of the administrative regulations, to delete Article 32 of Regulation (EEC ) No 1408/71 ; Having regard to the Treaty establishing the European Community, and in particular Articles 51 and 235 thereof, Having regard to the proposal from the Commission, submitted following consultation of the Administrative Commission on Social Security for Migrant Workers ( x ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), 1 . Whereas it is necessary to introduce certain amendments to Regulations (EEC ) No 1408/71 ( 4 ) and EEC No 574/72 ( 5 ); whereas some of these amendments are linked to changes introduced by Member States to their social security legislation, with others being technical in nature and intended to complete the said Regulations ; 2 . Whereas it is necessary, given the fact that the nature of and the conditions for granting special adoption allowances are similar to those for childbirth allowances, to supplement Article 1 (u ) ( i ) of Regulation (EEC) No 1408/71 in order to enable reference to be made to these in Section II of Annex II; 3 . Whereas - it appears necessary to enable seconded employed persons employed on the territory of several Member States or employed on the territory of a Member State in an undertaking having its registered place of business in another Member State and operating across their shared frontier; self-employed workers in similar situations ; seamen in comparable situations and persons benefiting from a derogation to the provisions of Articles 13 5 . Whereas Article 49 ( 1 ) ( b ) permits payment of benefit taking account only of periods completed under legislations conferring entitlement, when these periods suffice for calculating benefits by applying the legislations whose conditions are satisfied ; whereas however taking account of periods completed under legislations whose conditions of entitlement are not satisfied may result in higher levels of benefit in certain situations , to be determined, under the legislations for which the conditions are satisfied; whereas it therefore appears useful to supplement Article 49 ( 1 ) ( b ) ( i ) and ( ii ) in order to permit such periods to be taken into account when it results in the person concerned receiving a higher level of benefit; 6 . Whereas it is necessary to amend the heading 'B. DENMARK' of Annex I.II to Regulation (EEC ) No 1408/71 in order to specify the current definition of the expression 'members of the family'; (M OJ No C 260, 5 . 10 . 1995 , p. 13 . ( 2 ) OJ No C 339, 18 . 12 . 1995 . 7. Whereas, in the light of the amendment to be introduced to Article 1 ( u ) ( i ) of Regulation (EEC) No 1408/71 , the title of Section II of Annex II must be amended Accordingly; whereas the headings 'A. BELGIUM' and 'E. FRANCE' of this Annex should be supplemented to take account respectively of the adoption premium and adoption allowance which have been introduced in the legislation of these Member States in relation to family benefits ; ( 3 ) Opinion delivered on 23 November 1995 (not yet published in the Offical Journal ). ( 4 ) OJ No L 149, 5 . 7. 1971 , p. 2 . Regulation as last amended by the 1994 Article of Accession . ( 5 ) OJ No L 74, 27. 3 . 1972, p. 1 . Regulation as last amended by the 1994 Article of Accession . 30 . 12 . 95 f EN Official Journal of the European Communities No L 335/11 15 . Whereas it is necessary to insert a new Article 19a in Regulation (EEC ) No 574/72 in order to permit the administrative and financial implementation of the provision of benefits in kind in the event of a stay in the competent State of members of the family residing in a Member State other than that in which the employed or self-employed person resides; 8 . Whereas it is necessary to add to Annex Ha to Regulation (EEC) No 1408/71 , under the heading 'B. DENMARK', the accommodation allowance for retired persons, and under the heading 'O. UNITED KINGDOM', the income-based allowances for jobseekers , which constitute special non-contributory benefit within the meaning of paragraph 2a of Article 4 of Regulation ( EEC) No 1408/71 : 16 . Whereas, following an administrative reorganization in Austria, it is necessary to adapt accordingly the heading 'K. AUSTRIA' in Annexes 1 , 2 , 3 , 4 and 10 to Regulation (EEC) No 574/72; 9 . Whereas it would appear advantageous to specify in Annex III A and B, heading '35 . GERMANY  AUSTRIA', ( e ) to Regulation (EEC ) No 1408/71 , that the temporary application of the provisions of the bilateral agreement between Germany and Austria also remain valid in the event of a transformation of a pension ; 17. Whereas items '4 . BELGIUM  FRANCE', '23 . DENMARK  AUSTRIA', '41 . FRANCE  ITALY', ' 82 . ITALY  UNITED KINGDOM', ' 84 . LUXEMBOURG  AUSTRIA', '95 . AUSTRIA  FINLAND' and '97. AUSTRIA  UNITED KINGDOM' of Annex 5 to Regulation (EEC ) No 574/72 must be adapted to take account of agreements concluded by these Member States, 10 . Whereas it has become necessary, following the judgments of the Court of Justice delivered in Case 87/76 (Bozzone ) and Joined Cases 82 and 103/86 (Laborero e Sabato), to make certain amendments to the Annexes to Regulations (EEC ) No 1408/71 and (EEC ) No 574/72 to take account of the fact that the Belgian Overseas Social Insurance System falls within the scope of the said Regulations; HAS ADOPTED THIS REGULATION: Article 1 11 . Whereas the heading 'O. UNITED KINGDOM' of Annex IV C to Regulation (EEC ) No 1408/71 should be amended to enable the competent United Kingdom authorities to renounce the pro rata calculation of the pension when this calculation does not give a result financially more favourable to the beneficiary; Regulation (EEC ) No 1408/71 shall be amended asfollows : 12 . Whereas, following changes in German legislation on this subject, it is necessary to adapt accordingly the heading 'C. GERMANY' of Annex VI to Regulation (EEC ) No 1408/71 ; 1 . Article 1 ( u) ( i ) is replaced by the following text: '( i ) the term " family benefits " means all benefits in kind or in cash intended to meet family expenses under the legislation provided for in Article 4 ( 1 ) ( h ), excluding the special childbirth or adoption allowances referred to in Annex II;' 13 . Whereas it is also necessary to delete points 1 and 2 and insert a new point under the heading 'L. PORTUGAL' of Annex VI to Regulation (EEC) No 1408/71 in order that active or retired civil servants and members of their family may receive sickness and/or maternity benefits in kind in the event of immediate need during the course of a stay in the territory of another Member State or when travelling there to receive care appropriate to their state of health with the prior authorization of the competent Portuguese institutions; 2 . after Article 22a the following Article is inserted : 'Article 22 b Employment in a Member State other than the competent State  Stay in the State of employment The employed or self-employed person referred to in Article 13 (2 ) ( d ), 14, 14a, 14b, 14c ( a ) or 17, and members of the family accompanying him, shall benefit from the provisions of Article 22 ( 1 ) ( a ) for any condition requiring benefits during a stay in the 14 . Whereas, following the agreements concluded between Belgium and Luxembourg, point 1 of Annex VII to Regulation (EEC ) No 1408/71 should be adjusted accordingly; No L 335/12 EN Official Journal of the European Communities 30 . 12 . 95 territory of the Member State in which the worker is employed or whose flag the vessel aboard which the worker is employed is flying.'; 3 . Article 32 is deleted ; 4 . In Article 36 ( 1 ), 'without prejudice to the provisions of Article 32 ' is deleted; ( a ) the title is replaced by the following : 'II . Special childbirth or adoption allowances excluded from the scope of the Regulation under the terms of Article 1 (u ) ( i )'; ( b ) the heading 'A. BELGIUM' is replaced by the following: 'A. BELGIUM ( a ) Childbirth allowance ( b ) Adoption premium.'; ( c ) the heading 'E. FRANCE' is replaced by the following: 'E. FRANCE ( a ) Allowance for young children up to the age of three months ( b ) Adoption allowance .'; 8 . Annex Ha is amended as follows : 5 . Article 49 ( 1 ) ( b ) is amended as follows : ( a ) in ( i ) after 'of Article 46 (2 )' the following is added : 'unless taking account of the said periods makes it possible to determine a higher amount of benefit;' ( b ) point ( ii ) is replaced by the following text : '( ii ) if the person concerned satisfies the conditions of one legislation only without having recourse to periods of insurance or residence completed under the legislations whose conditions are not satisfied , the amount of the benefit due shall , in accordance with Article 46 ( 1 ) ( a ) ( i ), be calculated only in accordance with the provisions of the legislation whose conditions are satisfied, taking account of the periods completed under that legislation only, unless taking account of the periods completed under the legislations whose conditions are not satisfied makes it possible, in accordance with Article 46 ( 1 ) ( a ) ( ii ), to determine a higher amount of benefit.'; ( a ) the heading 'B. DENMARK' is replaced by the following : 'B. DENMARK Accommodation expenses for pensioners (Law on individual accommodation assistance , consolidated by Law No 204 of 29 March 1995 .'; ( b ) the heading 'O. UNITED KINGDOM' is supplemented by the following : '(h ) Income-based allowances for jobseekers (Jobseekers Act 1995 , 28 June 1995 , Sections I (2 ) (d ) ( ii ) and 3 , and Jobseekers (Northern Ireland ) Order 1995 , 18 October 1995, Articles 3 (2 ) ( d ) ( ii ) and 5 ).'; 6 . In Annex I.II , the heading 'B. DENMARK' is replaced by the following : ' B. DENMARK For the purpose of determining a right to sickness or maternity benefits in kind existing pursuant to Articles 22 ( 1 ) ( a ) and 31 of the Regulation , the expression "member of the family " shall mean : 1 . the spouse of an employed person, a self-employed person or other entitled person under the terms of the Regulation, in so far as they are not themselves entitled persons under the terms of the Regulation ; or 2 . a child under 18 years of age in the care of someone who is an entitled person under the terms of the Regulation.'; 9 . in Annex III , Part A is amended as follows : ( a ) point 8 is replaced by the following : ' 8 . BELGIUM  LUXEMBOURG Articles 2 and 4 of the Agreement of 27 October 1971 (Overseas social insurance).'; ( b ) point 9 is replaced by the following : ' 9 . BELGIUM  NETHERLANDS Articles 2 and 4 of the Agreement of 4 February 1969 (Overseas occupation).'; 7 . in Annex II, Section II is amended as follows : ( c ) point 11 is replaced by the following : 30 . 12 . 95 [JN Official Journal of the European Communities No L 335/13 ( ii ) the beneficiary has established his habitual residence in Austria before 1 January 1994 and the payment of pensions due under the pension and accident insurance begins prior to 31 December 1994 ; this shall also apply to periods during which another pension, including a survivor 's pension was collected , replacing the initial one , when the periods of collection follow each other without interruption .'; ' 11 . BELGIUM  PORTUGAL Articles 1 and 5 of the Convention of 13 January 1965 (Social insurance for employees in the Belgian Congo and Rwanda-Urundi ), in the wording contained in the Agreement concluded by an exchange of letters dated 18 June 1982.'; ( d ) In point ' 35 . GERMANY  AUSTRIA', (e ) ( i ) and ( ii ) are replaced by the following : '( i ) the benefit has already been paid or is payable on 1 January 1994; ( ii ) the beneficiary has established his habitual residence in Austria before 1 January 1994 and the payment of pensions due under the pension and accident insurance begins prior to 31 December 1994; this shall also apply to periods during which another pension, including a survivor's pension was collected, replacing the initial one , where the periods of collection follow each other without interruption.'; 11 . in Annex IV, Part A, the text of the heading 'A. BELGIUM' is replaced by the following text: 'A. BELGIUM ( a ) Legislation relating to the general invalidity scheme, the special invalidity scheme for miners and the special scheme for merchant navy mariners . ( b ) Legislation on insurance for self-employed persons against incapacity to work . (c ) Legislation relating to invalidity in the overseas social insurance scheme and the invalidity scheme for former employees of the Belgian Congo and Rwanda-Urundi .'; 12 . in Annex IV C, the text of the heading 'O. UNITED KINGDOM' is replaced by the following text : 'O. UNITED KINGDOM All applications for retirement and widow's pension determined pursuant to the provisions of Title III , Chapter 3 of the Regulation, with the exception of those for which : ( a ) during a tax year beginning on or after 6 April 1975 : ( i ) the party concerned had completed periods of insurance , employment or residence under the legislation of the United Kingdom and of another Member State; and ( ii ) one (or more ) of the tax years referred to in ( i ) was not considered a qualifying year within the meaning of the legislation of the United Kingdom; (b ) the periods of insurance completed under the legislation in force in the United Kingdom for the periods prior to 5 July 1948 would be taken into account for the purposes of Article 46 (2 ) of the Regulation by application of the periods of insurance, employment or residence under the legislation of another Member State .'; 10 . Annex III, part B, is amended as follows : ( a ) point 8 is replaced by the following text: ' 8 . BELGIUM  LUXEMBOURG Articles 2 and 4 of the Agreement of 27 October 1971 (overseas social security)'; ( b ) point 9 is replaced by the following text: ' 9 . BELGIUM  NETHERLANDS Articles 2 and 4 of the Agreement of 4 February 1969 (Overseas occupation )'; ( c ) point 10 is replaced by the following text: ' 10. BELGIUM  PORTUGAL Articles 1 and 5 of the Convention of 13 January 1965 ( social security for employees of the Belgian Congo and Rwanda-Urundi ) in the wording that appears in the Agreement concluded by exchange of letters dated 18 June 1982 .'; ( d ) in point ' 35 . GERMANY  AUSTRIA', (e ) ( i ) and ( ii ) are replaced by the following text: '( i ) the benefit has already been paid or is payable on 1 January 1994; 13 . in Annex V the table under the heading 'BELGIUM' is replaced by the following table : No L 335/14 HEN 30. 12 . 95Official Journal of the European Communities 'BELGIUM Schemes administered by Belgian institutions on which the decision is binding in cases of concordance Member States Schemes administered by Member States' institutions who have taken a decision recognizing the degree of invalidity Miners' scheme General scheme Occupational invalidity Mariners ' scheme Ossom General invalidity FRANCE 1 . General scheme  Group III ( constant attendance ) , Concordance Concordance Concordance Concordance  Group II concordance  Group I 2 . Agricultural scheme:  Total , general invalidity Two-thirds Concordance Concordance Concordance Concordance . general invalidity [ concordance  Constant attendance 3 . Miners ' scheme:  Partial , general invalidity Concordance Concordance Concordance Concordance concordance  Constant attendance J  Occupational No No No No No invalidity concordance concordance concordance concordance concordance 4 . Mariners ' scheme:  General invalidity 1  Constant j- Concordance Concordance Concordance Concordance concordance attendance  Occupational No No No No No invalidity concordance concordance concordance concordance concordance ITALY 1 . General scheme:  Invalidity  N Nmanual workers ° Concordance Concordance Concordance ° , .... concordance concordance  Invalidity  clercial staff J 2 . Mariners ' scheme:  Unfitness for No No No No No seafaring concordance concordance concordance concordance concordance LUXEMBOURG Workers ' invalidity  ^ manual workers  .  , j ^ j No I. Concordance Concordance Concordance ConcordanceInvalidity  clerical [ concordance staff J 30 . 12 . 95 HEN Official Journal of the European Communities No L 335/15 14 . Annex VI is amended as follows: ( a ) the heading 'C. GERMANY' is amended as follows : ( i ) paragraphs 1 to 8 are replaced by the following text: ' 1 . The provisions of Article 10 of the Regulation are without prejudice to the provisions under which accidents {and occupational diseases ) occurring outside the territory of the Federal Republic of Germany, and periods completed outside that territory, do not give grounds for benefits, or do so only subject to certain conditions, when the persons concerned are resident outside the territory of the Federal Republic of Germany . 2 . ( a ) The standard period for allocation (pauschale Anrechnungszeit ) shall be determined exclusively with reference to German periods . ( b ) For the purpose of taking into account German pension periods for miners ' pension insurance, only German legislation shall apply . ( c ) For the purpose of taking into account German substitute periods (Ersatzzeiten ), only German legislation shall apply . 3 . If application of the Regulation or later regulations on social security places an exceptional burden on certain sickness insurance institutions , that shall be compensated for in full or in part . The Federal Association of Local General Funds, as liaison body ( sickness insurance ), shall take decisions regarding such compensation by common agreement with the other central federations of sickness funds . The resources necessary to implement the compensation shall be provided by taxes levied on all the sickness insurance institutions in proportion to the average number of members over the previous years , with the exception of retired members . 4 . Article 7 of Book VI of the Social Code shall apply to nationals of the other Member States and to stateless persons and refugees residing in the territory of other Member States , according to the following rules . If the general conditions are fulfilled, voluntary contributions may be paid to the German pension insurance scheme: ( a ) if the person concerned is domiciled or resident in the territory of the Federal Republic of Germany; ( b ) if the party concerned is domiciled or resident in the territory of another Member State and has at some point previously contributed , either compulsorily or voluntarily, to the German pension insurance scheme; ( c ) if the party concerned is a national of another Member State , is domiciled or resident in the territory of a third Member State, has contributed for at least 60 months to the German pension insurance scheme or was eligible for voluntary insurance pursuant to Article 232 of Book VI of the Social Code, and is not compulsorily or voluntarily insured under the legislation of another Member State .'; ( ii ) paragraph 12 is replaced by the following text: ' 12 . Periods of compulsory insurance completed under the legislation of another Member State, either under a special scheme for craftsmen, or , if no such scheme exists , under a special scheme for self-employed persons or under the general scheme, shall be taken into account to justify the existence of the 18 years of compulsory contributions required for exemption from compulsory affiliation to pension insurance for self-employed craftsmen.'; ( iii ) paragraphs 15 and 16 are replaced by the following text : ' 15 . Greek teachers who have civil servant status and who, by the fact that they have taught in German schools, have contributed to the compulsory No L 335/16 EN Official Journal of the European Communities 30 . 12 . 95 German pension insurance scheme as well as to the special Greek civil servant scheme and who ceased to be covered by compulsory German insurance after 31 December 1978 may, on request, have the compulsory contributions reimbursed in accordance with Article 210 of Book VI of the Social Code . Applications for reimbursement of contributions are to be introduced during the course of the year following the date of entry into force of this provision . The party concerned may also pursue his claim within the six calendar months following the date on which he ceased to be subject to compulsory insurance. Article 210 (6 ) of Book VI of the Social Code shall only apply with regard to the periods during which compulsory contributions to the pension insurance scheme were paid in addition to contributions to the special Greek civil servant scheme and with regard to the allocation periods immediately following the periods during which these compulsory contributions were paid .'; ( iv ) After paragraph 19, the following text is inserted : '20 . Where the provisions of German pension law in force on 31 December 1991 apply, the provisions of Annex VI shall also apply in the version thereof in force on 31 December 1991 .'; ( b ) the text under the heading 'L. PORTUGAL' is replaced by the following text: 'L. PORTUGAL Serving or retired civil servants , and members of their families, covered by a special health care scheme, may receive sickness and maternity benefits in kind in the event of immediate need during a stay in the territory of another Member State or when travelling there to receive care appropriate to their state of health with the prior authorization of the competent Portuguese institution, in accordance with the procedures laid down in Article 22 ( 1 ) ( a ) and (c ), the second sentence of paragraph 2 and paragraph 3 and in Article 31 ( a ) of Regulation (EEC ) No 1408/71 , under the same conditions as employed and self-employed persons covered by the general social security scheme .'; 15 . In Annex VII, item 1 is amended as follows : ' 1 . Where he is self-employed in Belgium and gainfully employed in any other Member State .' Article 2 Regulation (EEC ) No 574/72 is amended as follows : 1 . the following text is inserted after Article 19 : 'Application of the second indent of Article 21 (2 ) of the Regulation Article 19a Benefits in kind in the event of a stay in the competent State  Members of the family resident in the Member State other than that in which the employed or self-employed person resides 1 . In order to receive benefits in kind under the terms of Article 21 of the Regulation, members of the family shall present to the institution at the place of stay a certificate stating that they are entitled to the said benefits . This certificate , which shall be provided by. the institution of the place of residence of the members of the family, if possible prior to their leaving the territory of the Member State on which they reside, shall , in particular, indicate where appropriate the maximum period for granting benefits in kind, as laid down by the legislation of that Member State . If the members of the family do not present the said certificate, the institution at the place of stay shall contact the institution of the place of residence in order to obtain it . 30 . 12 . 95 1 EN 1 Official Journal of the European Communities No L 335/17 2 . The provisions of Article 17 (6 ) ( 7 ) and (9 ) of the implementing Regulation shall apply by analogy. In this case, the institution of the place of residence of the members of the family shall be considered the competent institution.'; 2 . In the text under the heading 'K. AUSTRIA', in Annex 1 , item 2 is replaced by the following text: '2 . Bundesminister fur Jugend und Familie (Federal Minister for Youth and the Family ), Vienna.'; 3 . Annex 2 is amended as follows : ( a ) Heading 'A. BELGIUM' is amended as follows : ( i ) in 1 ( a ) ( ii ), 'Sailing under the Belgian flag' is deleted and the following text is added: ( iii ) for persons covered by the Overseas Social Insurance Office, overseas social insurance scheme: Brussels ( iv ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Rwanda- Brussels '; Urundi: ( ii ) in 1 ( b), 'Sailing under the Belgian flag' is deleted; ( iii ) in 2 (c ), 'Sailing under the Belgian flag' is deleted and the following text is added: '( d ) invalidity of persons covered by Overseas Social Insurance Office, the overseas social insurance Brussels scheme: ( e ) invalidity of former employees of Overseas Social Insurance Office, the Belgian Congo and Brussels'; Rwanda-Urundi : ( iv ) the text of 3 is replaced by the following text: ' 3 . Old-age , death (pensions ) ( a ) general scheme (manual National Pension Office, Brussels workers , clerical staff, miners and mariners ): No L 335/18 I EN 1 Official Journal of the European Communities 30. 12 . 95 ( b ) non-salaried persons scheme: National Social Insurance Institute for Self-Employed persons, Brussels ( c ) overseas social insurance Overseas Social Insurance Office, scheme: Brussels ( d ) scheme for former employees Overseas Social Insurance Office, of the Belgian Congo and Brussels '; Rwanda-Urundi : (v ) in 4 the following text is added: '( e ) scheme for former employees of Overseas Social Insurance Office, the Belgian Congo and Brussels '; Rwanda-Urundi : (vi ) item 5 is replaced by the following text: ' 5 . Occupational diseases ( a ) as a general rule : Occupational Diseases Fund, Brussels ( b ) scheme for former employees of the Belgian Congo and Rwanda-Urundi: Overseas Social Insurance Office, Brussels '; (vii ) in 6 ( a ) ( ii ), ' Sailing under the Belgian flag' is deleted and the following text is added : '( iii ) for persons covered by the Overseas Social Insurance Office, overseas social insurance scheme: Brussels ( iv ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Brussels '; Rwanda-Urundi : (viii ) in 6 ( b ) the following text is added: '( iii ) for former employees of the Belgian Congo and Overseas Social Insurance Office, Brussels '; Rwanda-Urundi : 30 . 12 . 95 EN Official Journal of the European Communities No L 335/19 (ix) 6 (c ) is replaced by the following text: '( c ) Occupational diseases ( i ) as a general rule : Occupational Accidents Fund, Brussels ( ii ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Brussels'; Rwanda-Urundi : (x ) the text of 8 is replaced by the following text: ' 8 . Family benefits ( a ) employed persons scheme: National Family Allowances Office for Employed Persons, Brussels ( b ) self-employed persons ' scheme: National Social Insurance Institute for Self-Employed persons, Brussels (c ) scheme for former employees Overseas Social Insurance Office, of the Belgian Congo and Brussels'; Rwanda-Urundi : ( b ) the text under the heading 'K. AUSTRIA' is amended as follows : ( i ) the provision under 2 is preceded by the letter ( a ) and the following subparagraph (b ) is added: '( b ) for application of Article 45 (6 ) of the Regulation , if no contribution period has been completed under Austrian legislation : Pensionsversicherungsanstalt der Angestellten (Employed Persons' Pension Insurance Institution), Vienna'; (ii ) in 3 ( a ) and (b ), 'Arbeitsamt (Employment Office )' is replaced by 'Regionale Geschaftsstellen des Arbeitsmarktservice (Local Office of the Labour Market Service ) ; 4 . Annex 3 is amended as follows : ( a ) Heading 'A. BELGIUM' is amended as follows : ( i ) I. 1 ( a ) is replaced by the following: '(a ) For the purpose of applying Articles 17, 18 , 22, 25 , 28, 29, 30 and 32 of the implementing Regulation: ( i ) in general : the insurance bodies ( ii ) for persons covered by the Overseas Social Insurance Office, overseas social insurance Brussels scheme: No L 335/20 1 EN | Official Journal of the European Communities 30 . 12 . 95 ( iii ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Brussels '; Rwanda-Urundi : ( ii ) in I. 1 ( b ), 'Sailing under the Belgian flag' is deleted and the following text is added : ( iii ) for persons covered by the Overseas Social Insurance Office , overseas social insurance scheme: Brussels ( iv ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Brussels '; Rwanda-Urundi : ( iii ) in I. 2 . ( c ), 'Sailing under the Belgian flag' is deleted and the following text is added : '(d ) invalidity of persons covered by Overseas Social Insurance Office, the overseas social insurance Brussels scheme: (e ) invalidity of former employees of Overseas Social Insurance Office , the Belgian Congo and Brussels '; Rwanda-Urundi : ( iv ) 3 is replaced by the following text: ' 3 . Old-age, death (pensions ) ( a ) general scheme (manual National Pension Office, Brussels workers, clerical staff, miners and mariners ): ( b ) non-salaried persons scheme: National Social Insurance Institute for Self-Employed persons , Brussels (c ) overseas social insurance scheme: Overseas Social Insurance Office , Brussels 30 . 12 . 95 rENl Official Journal of the European Communities No L 335/21 (d ) scheme for former employees Overseas Social Insurance Office, of the Belgian Congo and Brussels '; Rwanda-Urundi : (v ) in I. 4 , after 'the insurance bodies' a new line is added containing the words 'Overseas Social Insurance Office, Brussels '; (vi ) in I. 5 , after 'Occupational Diseases Fund, Brussels ' a new line is added containing the words 'Overseas Social Insurance Office , Brussels'; (vii ) I. 6 is replaced by the following text: ' 6 . Death grants in general : The insurance bodies, together with the National Sickness and Invalidity Insurance Institute , Brussels ( ii ) for persons covered by the Overseas Social Insurance Office, overseas social insurance Brussels scheme : ( iii ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Brussels '; Rwanda-Urundi (viii ) I. 8 is replaced by the following text: ' 8 . Family benefits ( a ) employed persons : National Family Allowances Office for Employed Persons , Brussels ( b ) self-employed persons : National Social Insurance Institute for Self-Employed persons, Brussels (c ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Brussels'; Rwanda-Urundi No L 335/22 Pen I Official Journal of the European Communities 30 . 12 . 95 ( ix ) II is replaced by the following text: 'II . INSTITUTIONS OF THE PLACE OF STAY 1 . Sickness, maternity: National Sickness and Invalidity Insurance Institute, Brussels , through the insurance bodies; Overseas Social Insurance Office , Brussels 2 . Accidents at work: National Sickness and Invalidity Insurance Institute, Brussels, through the insurance bodies; Overseas Social Insurance Office, Brussels 3 . Occupational diseases: Occupational Diseases Fund, Brussels ; Overseas Social Insurance Office , Brussels '; ( b ) In heading 'K. AUSTRIA', items 4 and 5 ( b), 'Arbeitsamt (Employment Office )' are replaced by 'Regionale Geschaftsstelle des Arbeitsmarktservice (Local Office of the Labour Market Service )'; 5 . Annex 4 is amended as follows : ( a ) heading 'A. BELGIUM' is amended as follows : ( i ) in 1 ( b ), ' Sailing under the Belgian flag' is deleted and the following text is added : '(c ) for persons covered by the Overseas Social Insurance Office , overseas social insurance scheme : Brussels 30. 12. 95 [ EN Official Journal of the European Communities No L 335/23 (d ) for former employees of the Overseas Social Insurance Office, Belgian Congo and Rwanda- Brussels '; Urundi : ( ii ) in 2 (c ), 'Sailing under the Belgian flag' is deleted and the following text is added: '(d ) invalidity of persons covered by Overseas Social Insurance Office, the overseas social insurance Brussels scheme: (e ) invalidity of former employees of Overseas Social Insurance Office , the Belgian Congo and Brussels ' Rwanda-Urundi : ( iii ) 3 is replaced by the following text: '3 . Old-age, death (pensions) (a ) For the purposes of applying Articles 41 to 43 and 45 to 50 of the implementing Regulation : ( i ) for manual workers, National Pension Office, Brussels clerical staff, miners and seafarers : ( ii ) for self-employed persons : National Social Insurance Institute for Self Employed persons , Brussels Overseas Social Insurance Office , Brussels ( iii ) for persons covered by the overseas social insurance scheme: ( iv ) for former employees of the Belgian Congo and Rwanda-Urundi : Overseas Social Insurance Office , Brussels ( b ) For the purposes of applying Articles 45 (paying institution), 53 ( 1 ), 110 and 111 ( 1 ) and (2 ) of the implementing Regulation : ( i ) for manual workers, National Pension Office, Brussels clerical staff, miners, seafarers and self-employed persons : No L 335/24 1 EN | Official Journal of the European Communities 30 . 12 . 95 ( ii ) for persons covered by the Overseas Social Insurance Office , overseas social insurance Brussels '; scheme: ( iii ) for former employees of Overseas Social Insurance Office, the Belgian Congo and Brussels Rwanda-Urundi : ( iv ) in 4 ( a ), after 'Accidents at Work Fund, Brussels ', 'Overseas Social Insurance Office , Brussels ' is added in a new line; (v ) in 4 ( b ), after 'Ministry of Social Welfare', 'Overseas Social Insurance Office , Brussels ' is added in a new line ; (vi ) in 5 ( b ), after 'Sailing under the Belgian flag' is deleted and the following text is added : '(c ) for persons covered by the Overseas Social Insurance Office, overseas social insurance scheme : Brussels; (d ) for former employees of the Overseas Social Insurance Office , Belgian Congo and Belgian Brussels '; Rwanda: (vii ) 7 is replaced by the following text : '7 . Familiy benefits ( a ) for employed persons : National Family Allowances Office for Employed Persons, Brussels ( b ) for self-employed persons : National Social Insurance Institute for Self-Employed Persons , Brussels ( c ) for former employees of the Overseas Social Insurance Office , Belgian Congo and Rwanda- Brussels '; Urundi : 30 . 12 . 95 EN Official Journal of the European Communities No L 335/25 (b ) the heading 'K. AUSTRIA' is amended as follows : ( i ) in 2 (a ), 'Landesarbeitsamt Salzburg (Provincial Employment Office Salzburg), Salzburg' is replaced by 'Landesgeschaftsstelle Salzburg des Arbeitsmarktservice (Regional Office of the Labour Market Service Salzburg), Salzburg'; ( ii ) in 2 ( b), 'Landesarbeitsamt Wien (Provincial Employment Office Vienna), Wien.' is replaced by 'Landesgeschaftsstelle Wien des Arbeitsmarktservice (Regional Office of the Labour Market Service, Vienna ), Wien'; ( iii ) in 3 (a ), 'Bundesministerium fur Umwelt, Jugend und Familie (Federal Ministry of the Environment, Youth and the Family)' is replaced by 'Bundesministerium fur Jugend und Familie (Federal Ministry of Youth and the Family)'; ( iv ) 3 ( b ) is replaced by the following text: '( b ) Karenzurlaubsgeld (special maternity allowance): ( i ) relations with Germany: Landesgeschaftsstelle Salzburg des Arbeitsmarktservice ( Salzburg regional office of the Labour Market Service), Salzburg. ( ii ) in all other cases: Landesgeschaftsstelle Wien des Arbeitsmarktservice (Vienna regional office of the Labour Market Service ), Wien.'; 6 . Annex 5 is amended as follows : (a ) in '4 . BELGIUM-FRANCE', the following item is added: '( i ) The exchange of letters of 21 November 1994 and 8 February 1995 concerning the procedures for the settlement of reciprocal claims pursuant to Articles 93, 94 , 95 and 96 of the implementing Regulation '; (b ) in ' 8 . BELGIUM-LUXEMBOURG' items ( a), ( b ) and ( f) are deleted; (c ) in '23 . DENMARK-AUSTRIA', 'none ' is replaced by the following text: 'Agreement of 13 February 1995 concerning the reimbursement of expenditure in the field of social security'; ( d ) in '53 . FRANCE-ITALY', the following item is added: '(c ) The supplementary exchange of letters of 22 March and 15 April 1994 concerning the procedures for the settlement of reciprocal debts under the terms of Articles 93, 94 , 95 and 96 of the implementing Regulation '; (e ) in ' 82 . ITALY-UNITED KINGDOM', 'none' is replaced by the following text: 'The exchange of letters of 1 and 16 February 1995 concerning Articles 36 ( 3 ) and 63 ( 3 ) of the Regulation (reimbursement or waiving of reimbursement of expenditure for benefits in kind ) and Article 105 (2 ) of the implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations )'; ( f) in ' 84 . LUXEMBOURG-AUSTRIA', 'none' is replaced by the following text: 'Agreement of 22 June 1995 on the reimbursement of expenditure in the field of social security'; No L 335/26 EN Official Journal of the European Communities 30 . 12 . 95 (g ) in ' 95 . AUSTRIA-FINLAND', 'none' is replaced by the following text: 'Agreement of 23 June 1994 on the reimbursement of expenditure in the field of social security'; (h ) in '97. AUSTRIA-UNITED KINGDOM', the following item is added : '(c ) Agreement of 30 November 1994 concerning the reimbursement of expenditure for social security benefits '; 7. Annex 10 is amended as follows : (a ) heading 'A. BELGIUM' is amended as follows : ( i ) in 2, 'Sailing under the Belgian flag' is deleted; ( ii ) 6 (a ) is replaced by the following text: '(a ) sickness, maternity, and accidents at work : ( i ) in general : National Sickness and Invalidity Insurance Institute, Brussels (ii ) for persons covered by the Overseas Social Insurance Office, overseas social insurance Brussels; scheme: (iii ) for former employees of the Overseas Social Insurance Office , Belgian Congo and Brussels '; Rwanda-Urundi : ( b ) in 'J. NETHERLANDS', in item 1 , 'Sociale verzekeringsraad ( Social Security Council ), Zoetermeer' is replaced by 'Sociale verzekeringsbank ( Social Security Bank ), Amstelveen'; (c ) heading 'K. AUSTRIA' is amended as follows : ( i ) 1 is deleted ; ( ii ) in 2, 'Bundesminister fur Umwelt, Jugend und Familie (Federal Ministry for the Environment, Youth and the Family)' is replaced by 'Bundesminister fur Jugend und Familie (Federal Minister for Youth and the Family)'; ( iii ) after 2 , the following is added: '3 . For the application of Article 14d ( 3 ) of the Regulation : the competent institution'; ( iv ) in 5 and 6, 'Arbeitsamt (Employment Office )' is replaced by 'Regionale GeschÃ ¤ftsstelle des Arbeitsmarktservice (Regional Office of the Labour Market Service)'; (v ) in 7 ( b ), 'Landesarbeitsamt Wien (Provincial Employment Office Vienna)' is replaced by 'LandesgeschÃ ¤ftsstelle Wien des Arbeitsmarktservice (Regional Office of the Labour Market Service Vienna)'. 30 . 12 . 95 EN Official Journal of the European Communities No L 335/27 Article 3 This Regulation shall enter into force on the first day of the month following its publication in the Official Journal of the European Communities. As regards old age benefits and survivor's benefits Article 1 (5 ) shall apply with effect from 1 June 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA